EXECUTION COPY

AMENDMENT NO. 3 TO
LOAN AND SECURITY AGREEMENT
This Amendment No. 3, dated as of May 10, 2013 (this “Amendment”), is among DT
Warehouse V, LLC, as borrower (the “Borrower”), DT Credit Company, LLC, as
servicer (the “Servicer”), Wells Fargo Bank, National Association, as lender
(the “Lender”), Wells Fargo Securities, LLC, as administrative agent (the
“Administrative Agent”), and Wells Fargo Bank, National Association, as
collateral custodian (in such capacity, the “Collateral Custodian”) and backup
servicer (in such capacity, the “Backup Servicer”), and relates to the Loan and
Security Agreement, dated as of December 23, 2011, as amended by Amendment No. 1
to Loan and Security Agreement, dated as of December 11, 2012 and Amendment No.
2 to Loan and Security Agreement, dated as of March 15, 2013 (collectively, the
“Original Loan Agreement” and, as amended by this Amendment, the “Loan
Agreement”), in each case among the parties hereto.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Original Loan Agreement.
RECITALS
WHEREAS, the parties hereto desire to amend various provisions of the Original
Loan Agreement on the terms and in the manner set forth herein.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.01 Amendments.
(a)Clause (iii) in Section 7.3(d) of the Original Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
(iii) the aggregate proceeds from the sale to such Affiliates of repossessed
Financed Vehicles not sold through auction securing any Pledged Contract in any
calendar month does not exceed 20% of the aggregate proceeds from the sale of
all repossessed Financed Vehicles securing any Pledged Contract.
(b)    Subclause (i) in Clause (h) in Schedule A Eligible Contract Criteria of
the Original Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
(i) has an original term to maturity that is not less than twelve (12) months
and does not exceed sixty-two (62) months, or such other period as may be agreed
to from time to time by the Borrower and the Administrative Agent, provided that
for Contracts as to which the Obligor has an Obligor Rating of (A) “A” or “B”
the original term to maturity is not less than twelve (12) months and does not
exceed seventy-two (72)




--------------------------------------------------------------------------------



months and (B) “C” the original term to maturity is not less than twelve (12)
months and does not exceed sixty-eight (68) months,
(c)    Subclause (ii)(C) in Clause (w) in Schedule A Eligible Contract Criteria
of the Original Loan Agreement is hereby amended by deleting it in its entirety
and replacing it with the following:
(C)(ii) the aggregate proceeds from the sale to such Affiliates of repossessed
Financed Vehicles not sold through auction securing any Pledged Contract in any
calendar month does not exceed 20% of the aggregate proceeds from the sale of
all repossessed Financed Vehicles securing the Pledged Contracts.
Section 1.02 Representation and Warranties.
(a)    Each of the Borrower and the Servicer represents and warrants to the
other parties hereto as of the date hereof that (i) each of its representations
and warranties set forth in the Original Loan Agreement is true and correct in
all material respects as if made on the date hereof (except to the extent any
such representation and warranty expressly refers to an earlier date) and
(ii) upon the effectiveness of this Amendment, no Termination Event has occurred
and is continuing.
(b)    Each of the Borrower and the Servicer by executing this Amendment hereby
represents and warrants that (i) the individual executing this Amendment on
behalf of such party is duly authorized to do so, (ii) such party has full right
and authority to enter into this Amendment and to consummate the transactions
described in this Amendment and (iii) each of this Amendment, the Original Loan
Agreement and the Loan Agreement constitutes the valid and legally binding
obligation of such party, enforceable against such party in accordance with its
terms.
Section 1.03 Conditions to Effectiveness. This Amendment shall become effective
immediately when the parties hereto shall have received an executed counterpart
of this Amendment.
Section 1.04 Waiver of Notice. The parties hereto waive any notices required
under the Original Loan Agreement in connection with this Amendment.
Section 1.05 Full Force and Effect.
(a)    Except as hereby modified pursuant to this Amendment, the Original Loan
Agreement shall continue in full force and effect and is hereby ratified and
confirmed by each of the Borrower and the Servicer in all respects. The Original
Loan Agreement and each of the other Transaction Documents, taken together,
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof and thereof. Each of the Borrower and the Servicer
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms,

2



--------------------------------------------------------------------------------



conditions or provisions of this Amendment, it shall not be entitled to offer or
introduce into evidence any oral promises or oral agreements between the parties
relating to the subject matter of this Amendment not included or referred to
herein and not reflected by a writing included or referred to herein.
(b)    The execution and delivery of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Lender under the Original Loan
Agreement or any of the other Transaction Documents.
Section 1.06 GOVERNING LAW. THE PROVISIONS RELATING TO GOVERNING LAW CONTAINED
IN SECTION 15.6 OF THE ORIGINAL LOAN AGREEMENT SHALL APPLY TO THIS AMENDMENT.
Section 1.07 Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Amendment.



3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or managers thereunto duly authorized, as
of the date first above written.
DT WAREHOUSE V, LLC, as Borrower
By:
/s/Jon Ehlinger

Name: Jon Ehlinger
Title: Secretary
DT CREDIT COMPANY, LLC,
as Servicer
By:
/s/ Raymond Fidel

Name: Raymond Fidel
Title: President and Manager

4



--------------------------------------------------------------------------------








WELLS FARGO SECURITIES, LLC, as Administrative Agent
By:
/s/ Mary Leigh Phillips

Name: Mary Leigh Phillips
Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer and Collateral
Custodian
By:
/s/ Jeanine C. Casey

Name: Jeanine C. Casey
Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
By:
/s/ Adam Bowman

Name: Adam Bowman
Title: Director

5

